Citation Nr: 1609883	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-45 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1969 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board previously considered this appeal in July 2013, and remanded these issues for further development.  Thereafter, the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran was originally scheduled for four VA examinations regarding the issues on appeal.  However, the Veteran notified VA that he was unable to attend these examinations due to extenuating circumstances and timely notified VA that he would like to be rescheduled.  See VA 21-0820 Report of General Information, received September 6, 2013; see also Correspondence, received November 1, 2013.  As of this date, there is no indication in the claims folder that VA has attempted to reschedule the Veteran for these examinations.

The Board notes that in November 2013, the Veteran stated that he would like to request a copy of his military records.  To date, there is no indication of record showing that the Veteran's Freedom of Information Act (FOIA) request has been fulfilled.  To afford the Veteran full due process, this action should be accomplished on remand, followed by an adequate opportunity to respond with additional evidence and/or argument after the receipt of the requested documents.

VA treatment records reveal that in March 2009 the Veteran reported having constant tinnitus in both ears, which he had noticed for many years.  After a physical examination, the examining audiologist recommended the Veteran for a tinnitus management program.

The Veteran has alleged that his claimed tinnitus disability is due to noise exposure during service.  He is competent to report a history of noise exposure (from aircraft and weapons) during service.  The Board also notes that the Veteran's personnel records and DD Form 214 reveal that during service he was trained and worked as a Jet Engine Mechanic.  Further, the service treatment records show that the Veteran reported during service, in August 1970, that he had noise exposure at that time from jet engines, and that hearing protection was not worn.  Based on the foregoing, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any tinnitus that may be present.  

With regard to the Veteran's claim for service connection for asbestosis, the Veteran contends that he was exposed to asbestos during service while serving as a Jet Engine Mechanic, and that he has asbestosis due to such exposure.  Specifically, he stated that asbestos was used in the hot sections of jet engines, brake linings, seals, gaskets, cloth, flooring, ceiling tile, siding, pipe insulation, and other high heat applications.  

The evidence of record includes a February 1996 letter to the Veteran from a law firm indicating that the Veteran had participated in a chest X-ray screening for asbestos disease in September 1995.  The radiologist who reviewed his chest X-ray had reportedly advised the law firm that the Veteran's chest X-ray was interpreted as showing markings consistent with asbestosis.  Private treatment records and radiological reports dated in 2006 and 2007 indicate the presence of pulmonary nodules. 

As noted above, the Veteran had active service from January 1969 to January 1973, and worked as a Jet Engine Mechanic.  The Board notes that aircraft from the Vietnam Era are known to have contained asbestos products.  In light of this fact, the Veteran's service as a Jet Engine Mechanic in the Air Force, and his credible contentions regarding in-service exposure to asbestos, the Board concedes the Veteran's in-service exposure to asbestos. 

The Board notes that even assuming the Veteran definitively was exposed to asbestos in service, mere exposure to a potentially harmful agent alone is not all that is needed for eligibility for VA disability benefits.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between the current disability and exposure to asbestos in service.  Hickson v. West, 12 Vet. App. 247 (1999). 

In this regard, the Board also observes that private radiological reports dated in October 2006 and May 2007 show that the Veteran also reported a history of asbestos exposure from 1973 to 2005.  Further, during an October 2009 Agent Orange registry examination, the Veteran reported post-service asbestos exposure while working in a steel mill for 33 years prior to retirement.

Based on the foregoing, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the etiology of any asbestosis that may be present.  

With regard to the Veteran's claim for service connection for sarcoidosis, the Veteran contends that he was exposed to Agent Orange during service while serving in the Republic of Vietnam.  He also contends that he was exposed to various other chemicals while in Vietnam, and working as a Jet Engine Mechanic, and that he has sarcoidosis due to such exposure.  In support of his claim, he submitted a buddy statement from a fellow Airman, who indicated that during service, the Veteran was exposed to all the chemicals and substances traditionally associated with jet engine maintenance, including cleaning solvents, lubricants, and fuel.

Private treatment records show that the Veteran was initially diagnosed with sarcoidosis in July 2007.  VA treatment records dated in 2009 also show a current diagnosis of sarcoidosis.  Because the Veteran's service personnel records indicate that he had service in the Republic of Vietnam from July 1970 to July 1971, his exposure to herbicides is presumed.  38 C.F.R. § 3.307 (a)(6)(iii). 

Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the etiology of the Veteran's current sarcoidosis.  

The Veteran has also alleged that his current hypertension is due to Agent Orange exposure or is secondary to his claimed sarcoidosis and/or asbestosis.  Private treatment records indicate that the Veteran has been treated for hypertension since at least September 2006.  VA treatment records dated in 2009 also reveal a current diagnosis of hypertension.  In light of the above, the Board also finds that a VA examination and medical opinion are necessary for the purpose of determining the etiology of the Veteran's current hypertension.  

Prior to any examination, all outstanding, pertinent medical records should be obtained and associated with the claims file or Virtual VA.  The claims file includes VA outpatient treatment records dated through October 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the evidence of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, all outstanding records of VA evaluation and/or treatment since October 2009 must be obtained.  The originating agency must also obtain and associate with record all other outstanding treatment records pertinent to the issues on appeal.  In this regard, the Board notes that the above-mentioned September 1995 chest X-ray report has not been associated with the record.  Further, in a statement received in June 2010, the Veteran reported that he had received, or was scheduled to receive, additional treatment from several providers for his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims file, pertaining to post-service treatment or evaluation of his asbestosis, sarcoidosis, hypertension, and tinnitus.

2.  Then, undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already of record.  If unsuccessful in obtaining pertinent evidence identified by the Veteran, inform the Veteran and request that he provide the outstanding evidence.

3.  Reschedule the Veteran for a VA examination by an examiner with sufficient expertise to assess the etiology of any tinnitus currently present or present at any time during the period of the claim.  The claims file should be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report. 

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion with respect to any tinnitus that has been present during the period of the claim as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, to include noise exposure therein.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian with respect to his history of in-service noise exposure.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  

4.  Rearrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to assess the etiology of any asbestosis currently present or present at any time during the period of the claim.  The claims file should be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report. 

In considering the file, the physician is advised that the Veteran's in-service asbestos exposure has been conceded by the Board, and must be accepted as fact.  

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the physician should express an opinion with respect to any asbestosis that has been present during the period of the claim as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, to include exposure to asbestos therein.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  

5.  Reschedule the Veteran for an appropriate VA examination by a physician with sufficient expertise to assess the etiology of the Veteran's sarcoidosis.  The claims file should be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report. 

In considering the file, the physician is advised that the Veteran's Agent Orange exposure must be accepted as fact.  

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the physician should express an opinion with respect to the Veteran's sarcoidosis as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, to include exposure to Agent Orange and substances related to aircraft maintenance therein.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  

6.  Arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to assess the etiology of the Veteran's hypertension.  The claims file should be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report. 

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the physician should express an opinion with respect to the Veteran's hypertension as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, to include exposure to Agent Orange therein.  If not etiologically related to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that the hypertension was caused or permanently worsened by the Veteran's asbestosis and/or sarcoidosis. 

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  

7.  Review the Veteran's November 2013 FOIA request and provide him with copies of the requested documents.  Thereafter, afford him and his representative an appropriate period of time to respond with additional evidence and/or argument.

8.  Next, undertake any other development determined to be warranted. 

9.  Then, review the record and re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




